 
Exhibit 10.8
 
CONFIDENTIAL TREATMENT REQUESTED.
Confidential portions of this document have been redacted and have been
separately filed with the Commission.
 
 

SAXON INVESTMENT CORPORATION

ADVISORY AGREEMENT

 

This AGREEMENT is entered into this 23rd day of December, 2010, by and between
SAXON INVESTMENT CORPORATION, a Nevada corporation ("Saxon"), located at 11555
Heron Bay Boulevard, Suite 305 Coral Springs, FL 33076 and ADF Trading Company
X, LLC ("Client").

 

1. CLIENT'S ACCOUNT. Client elects to participate in Saxon's Aggressive
Diversified Program (please designate Diversified or Aggressive Diversified);
the level of trading risk and advisory fees for the Account shall be based on
the Account Size. As of the date of this Agreement, the Account Size shall be
$***. The account will be funded as follows:

 

A. *** will be deposited in client's commodities trading account(s) ("the
Trading Account") at Newedge USA, LLC,

B. *** will be "Committed Funds;" and/or

C. *** will be "Notional Equity".

 

Not withstanding the foregoing, no amount of "Committed Funds" or "Notional
Equity" shall be considered added to or withdrawn from "Account Size" until the
appropriate notices have been received by Saxon (see Section 5 below).
Hereafter, Account Size shall be adjusted, from time to time, to reflect (a) all
changes in the Account, including, without limitation, deposits, withdrawals,
and trading profits and losses and, (b) subject to Section 5 below, such changes
in Account Size as are requested by Client. All transactions with respect to the
Account and/or Account Size (including changes in Account Size) shall be subject
to this Agreement. If Client owns more than one commodity account which is
managed by Saxon, each such account shall be subject to this Agreement.

 

2. RECEIPT OF AND SOLE RELIANCE ON DISCLOSURE DOCUMENT. Client acknowledges that
he has reviewed, read, and relied exclusively on, and understands Saxon's
Disclosure Document dated November 1, 2010. (See also (4) below.) Client
understands that no person has been authorized by Saxon to make statements in
addition to, or inconsistent with, those contained in such Disclosure Document.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-1-

 

 

3. AUTHORIZATION TO SAXON TO ENTER ORDERS FOR THE ACCOUNT. Client appoints Saxon
as his sole attorney-in-fact with respect to the Account to buy, sell or
otherwise trade in commodities, commodity futures contracts, forward contracts,
commodity options and all other foreign or domestic commodity interests, in all
cases, regardless of whether a transaction occurs on or off an exchange, and to
perform such other acts as are otherwise permitted herein. Saxon shall have
complete and exclusive discretionary authority to make decisions relative to all
purchases and sales (including, without limitation, short sales and exchanges
for physical transactions) of commodities, commodity futures and/or options or
other futures instruments, traded on margin or otherwise for Client's account
and risk. without prior consultation with Client and without prior notice to
Client with respect to such trading decisions. By this Agreement, Client
authorizes Saxon to enter orders on its behalf either through the Broker or
through floor brokers and/or execution desks of Saxon's selection. Saxon shall
further have the authority, but not the obligation, to invest Account funds not
currently employed in commodity trading in short-term interest-bearing
obligations and to arrange on behalf of Client, borrowing from third parties on
a short-term basis in the event that it is necessary for the Account to borrow
money in connection with the delivery of any commodity interests for Client's
account.

 

4. ACKNOWLEDGMENT OF RISKS ASSOCIATED WITH COMMODITY TRADING. LACK OF GUARANTEE
BY SAXON AND CONFLICTS OF INTEREST. INDEMNITY. Client is aware of the
speculative nature and the high risks associated with commodity trading (which
include the risk that Client may incur trading losses in excess of the capital
contributed to the Account) and the conflicts of interest described in the
Disclosure Document. Client also acknowledges that no "safe" trading system has
been devised, and that no one can guarantee profits or freedom from loss
(including, without limitation, total loss) in commodity trading. Saxon,
therefore, cannot and does not imply or guarantee that Client will make a profit
and it is agreed that Saxon will not be held responsible for trading losses in
the Account. Further, it is agreed that in the absence of willful misconduct or
gross negligence on Saxon's part, Saxon shall not be liable for any act or
omission in the course of or in connection with the rendering of its services
hereunder, including without limitation, any losses incurred by Client as the
result of a trading error. Client shall indemnify Saxon, its principals,
employees and agents for all liability incurred in the performance of the
services required by this Agreement, provided that there has been no judicial
determination that such liability was the result of gross negligence or willful
misconduct on the part of Saxon and further provided that any conduct of Saxon
which was the basis for such liability was done in the good faith belief that it
was in the best interests of the Client. This indemnity shall survive the
termination of this Agreement.

 

5. ADDITIONS TO AND WITHDRAWALS FROM THE ACCOUNT. INCREASE AND DECREASE IN
ACCOUNT SIZE. Client may add to or withdraw from the Account, and/or increase or
decrease Account Size, upon prior written notice to Saxon, to the extent
consistent with margin requirements of the Broker and applicable contract
markets, provided that the Client does not reduce the Account Size to less than
$*** and provided, in the case of an increase to Account Size, Saxon consents,
which consent may be withheld in Saxon's sole discretion, to such increase.
Client recognizes that the potential profitability of the Account depends upon
long-term, uninterrupted investment of capital and that reduction of the Net
Asset Value and/or Account Size could materially and adversely affect the
potential profitability of the Account. Client further recognizes that Saxon has
complete discretion to terminate this Agreement pursuant to Section 9 below.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-2-

 

6. FEES. In consideration of and in compensation for the services to be rendered
by Saxon under this Agreement, Client agrees that Saxon will be paid the
following fees: (I) a management fee equal to ***% of ***% of the Account's
month-end Net Asset Value; and (2) a quarterly incentive fee equal to ***% of
the Account's Net Profits for the calendar quarter. The terms "Net Asset Value"
and "Net Profits" are defined below. The management fee will be payable
regardless of profitability, or the absence thereof However, the quarterly
incentive fee is payable only on Net Profits. For example, if a loss is incurred
after an incentive fee payment is made, Saxon will retain the payment but will
receive no further incentive fee in subsequent quarters until there have been
new Net Profits. Net Asset Value means the Account's total assets less total
liabilities determined on the basis of generally accepted accounting principles
consistently applied except that:

 

(a) Net Asset Value shall include any realized or unrealized profit or loss on
open securities and open commodity positions.

(b) Open securities and open commodity positions shall be valued at their then
market value which means, with respect to open commodity positions, the
settlement price as determined by the exchange on which the transaction is
effected at the most recent appropriate quotation as supplied by the clearing
broker or banks through which the transaction is effected, except that United
States Treasury Bills (not futures contracts therefore) shall be valued at cost.
If there are no trades on a valuation date due to the operation of the daily
price fluctuation limits or to a closing of the exchange on which the
transaction is executed, the contract will be valued at the fair market value as
determined by Saxon. Interest, if any, shall accrue monthly.

(c) Liabilities shall not include brokerage commissions which would be incurred
on liquidation of open positions or incentive fees for the current period.

(d) For this purpose, assets shall include, without limitation, cash, other
interest-bearing obligations at cost, and Committed Funds, if any.

 

Net Profits for a calendar quarter shall equal the sum of (a) the net of profits
and losses realized on all trades closed out during the quarter (taking into
account brokerage commissions to the extent not previously taken into account)
plus (b) the net of any unrealized profits and losses on open positions as of
the end of the quarter (determined based on the value of such position as
calculated for Net Asset Value purposes and without deduction for accrued
round-tum brokerage commissions); minus (c) the net of any unrealized profits or
losses on open positions as of the end of the preceding quarter ( determined
based on the value of such positions as calculated for Net Asset Value purposes
and without deduction for accrued round-tum brokerage commissions); minus (d)
any Carryforward Loss, as hereafter defined; minus (e) management fees for the
quarter. If the sum of items (a) through (d) is a loss, such amount shall be the
Carryforward Loss for the next quarter. In the event of a decrease in Account
Size by Client at a time there is a Carryforward Loss, the Carryforward Loss
shall be reduced in proportion to the amount of such decrease: the amount of
such reduction shall be determined by multiplying the amount of the Carryforward
Loss by the amount of the decrease and dividing that result by the Net Asset
Value (determined immediately prior to the decrease).

 

The management fee shall be accrued monthly, but payable quarterly based on the
calendar quarter. Management fees and incentive fees, if any, shall be due and
payable on the last business day of each calendar quarter. For purposes of this
Agreement, the date upon which this Agreement is terminated shall be deemed the
last day of both the month and calendar quarter in which such date occurs.

 

The Client agrees to assure payment to Saxon of applicable management and
incentive fees within fifteen (15) business days of the date such fees become
due and payable.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-3-

 

7. COMMITTED FUNDS LETTER(S). In the event there are Committed Funds, Client
agrees that it shall promptly provide Saxon with a "committed funds letter";
such letter shall comply in form and content with applicable Commodity Futures
Trading Commission ("CFTC") regulations, pronouncements and interpretations
thereof. Such letter shall be promptly updated each time there is a change in
the Account Size which is not attributable to a transaction reflected on the
Broker's statements.

 

8. RESPONSIBILITIES OF THE BROKER. Client recognizes that Saxon will transmit
orders on Client's behalf to the Broker and/or to various floor brokers and
execution desks but that Saxon will not directly execute such orders. Saxon's
responsibilities with respect to any of Client's transactions shall be fulfilled
at the time that a complete order has been transmitted to the Broker, or floor
broker, as the case may be. Saxon shall not be responsible for any acts,
omissions or errors of the Broker and/or a floor broker or execution desk in
executing such orders. Saxon is not required to and will not furnish Client with
confirmations of transactions executed in the Account, monthly statements
showing information concerning trading activities in the Account or other
account statements customarily furnished by the Broker to its customers. Client
will cause Broker to forward to Saxon copies of all such confirmations,
statements or reports sent by Broker to Client and hereby authorizes Broker to
send same to Saxon at its address used for the delivery of notices. (See (17)
below.) Client understands that Broker, not Saxon, will have full custody of
Client's funds and commodity market positions and that Client will be
responsible for all brokerage commissions and ancillary expenses incurred in
connection with the Account.

 

9. GIVE UP FEES. Client acknowledges that Saxon's use of floor brokers and/or
execution desks to execute trades for the Account may increase transaction costs
charged to Client's Account; Client agrees to pay such increased expenses and
authorizes Broker to pay these amounts out of the Account. Client appoints Saxon
as his attorney-in-fact with respect to the Account to enter into agreements on
behalf of Client with floor brokers or execution desks, as selected by Saxon,
and the Broker authorizing the execution of trades by the floor broker for the
benefit of the Account and payment of expenses associated with such execution to
the floor broker out of the Account; provided, however, that no such agreement
shall require payments to the floor broker in excess of $*** per contract per
side.

 

10. TERMS AND CONDITIONS FOR TERMINATION. This Agreement shall terminate upon
written notice to the other party. This Agreement shall also automatically
terminate upon written notice to Saxon of the death, legal disability,
dissolution or bankruptcy of Client. Termination hereunder shall not affect any
liability of either party hereunder (including liability for fees arising
hereunder) from transactions initiated or events occurring prior to such
termination.

 

11. MANAGEMENT OF OTHER ACCOUNTS BY SAXON; TRADING BY SAXON FOR ITS OWN
ACCOUNT(S). Client acknowledges that the services rendered hereunder are not
exclusive and that Saxon, its principals and its employees are and shall be free
to trade for their own accounts, render similar services to others and to manage
other client accounts (including public and private funds) and to use the same
or other information, trading programs or formulae and trading strategies which
it obtains, produces or utilizes in the performance of services for the Client.
Client acknowledges that all trading for accounts other than the Account may
increase the level of competition with respect to priorities of order entry and
may restrict the ability of Client to obtain or maintain positions in commodity
interests due to application of CFTC or exchange imposed speculative position
limits and daily trading limits. Client acknowledges that Saxon does, and
reserves the right to, charge other customer accounts fees different from those
charged the Account.

 

__________________

*** Confidential material redacted and filed separately with the Commission.

-4-

 

12. CLIENTS REPRESENTATIONS AND WARRANTIES. The Client hereby represents and
warrants to Saxon that:

 

(a) Client has the capacity and authority to enter into this Agreement;

(b) Client's entry into this Agreement will not breach or cause to be breached
any undertaking, agreement, contract, statute, rule or regulation to which it is
a party or by which it is bound which would limit or materially affect the
performance of its duties under this Agreement; and

(c) The information provided in Addendum I to this Agreement (Customer
Information Sheet) does not contain any untrue statements of material facts and
does not omit to state a material fact which is necessary to make the statements
therein not misleading. In the event a change in Client's circumstances causes
the information in the Addendum to cease to be materially true, complete and not
misleading, Client shall promptly notify Saxon of each such change in
circumstances.

 

The above representation and warranties shall be continuing during the term of
this Agreement and if at any time any event has occurred which would make or
tend to make any of the foregoing not true, Client will promptly notify Saxon.

 

13. ASSIGNMENT. This Agreement shall not be assignable by Client without the
written consent of Saxon or by Saxon without notice to Client and shall be
binding upon the parties hereto, their heirs, respective legal representatives
and successors.

 

14. GOVERNING LAW. This Agreement and all transactions subject to this Agreement
shall be governed by the Commodity Exchange Act, as amended; the rules,
regulations and orders promulgated under such Act by the CFTC; the rules and
bylaws of the National Futures Association; and, where applicable, the laws of
the State of Illinois applicable to the construction and enforcement of
contracts made in that state. If any provision is found unenforceable, then this
Agreement shall be enforced and construed as if that invalid portion did not
appear.

 

15. SECTION HEADINGS. The section headings in this Agreement are for convenience
of reference only and shall not be deemed to interpret or modify the provisions
of this Agreement.

 

16. ENTIRE AGREEMENT. This Agreement and the Disclosure Document contain the
entire understanding between Saxon and Client with respect to commodity advisory
matters; are intended to be a complete and exclusive expression of this
Agreement; and supersede all other agreements or understandings of the parties
with respect to commodity advisory matters. This Agreement may not be amended,
altered or modified except by written agreement signed by both parties.

 

17. NO WAIVER. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provision, nor a continuing waiver of the provision or
provisions so waived.

 

18. NOTICES. Any notice required to be given shall be in writing and sent by
certified or registered mail, return receipt requested, or by courier to Saxon
Investment Corporation, 11555 Heron Bay Boulevard, Suite 305 Coral Springs, FL
33076 and to Client at the address set forth below. Either party may change its
address by giving notice in writing to the other party stating its new address.
Commencing on the tenth day after the giving of such notice, such newly
designated address shall be the party's address for purposes of this Agreement.
Notice shall be deemed given upon delivery.

-5-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date set forth below.

 

December 23 ,2010

 

Clients Address:

 

4200 Northside Parkway

 

Building 11, Suite 200

 

Atlanta, GA 30327

 

 



Client's Signature (Individual)

 

ADF Trading Company X, LLC

Client (Partnership or Corporation)

 

By: /s/ Adam Langley

 

Title: Chief Compliance Officer

(Please type or print name and title)

 

 

 

SAXON INVESTMENT CORPORATION

 

By: /s/ David Seidler

David Seidler, Vice President

-6-